DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because where only a single view is used in an application, it must not be numbered and the abbreviation “FIG.” must not appears. 37 CFR 1.84(u)(1).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  “filtration through a porous carbon-containing bed comprising and” appears to be a typo of –filtration through a porous carbon-containing bed and—(delete “comprising”; otherwise, something was omitted from the claim).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, in recitation of “further processing of these oils”, it is not clear to what “these oils” refers. The office believes Applicant intended “these oils” to mean uncoverted oil obtained in hydrocracking processes and this interpretation has been adopted for the purposes of examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Koseoglu (US 2009/0321309) in view of Lamb et al (US 4,447,315).
Regarding claim 1, Koseoglu discloses a method comprising contacting a hydrocarbon oil feedstream with a porous carbon-containing material and microfiltration membranes (see [0019], solid adsorbent comprising activated carbon and multiple stages of filtration; [0020], microfiltration; [0040], which describes the solid particles as being porous). The hydrocarbon oil feedstream is obtained as a result of petroleum processing (see [0019]; [0023]). Koseoglu discloses that the process is shown to remove heteroatom containing polynuclear aromatic (PNA) molecules (see [0022]). 
Koseoglu does not explicitly disclose a bed comprising the porous carbon-containing material.
Lamb is directed to removing PNA compounds by contacting the PNA compound containing stream with activated carbon (see col. 2, lines 24-28; col. 4, line 64 – col. 5, line 6), similar to Koseoglu. In particular, Lamb discloses wherein the adsorbent is installed in a zone, preferably in a fixed bed arrangement (see col. 5, lines 9-14).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to carry out the activated carbon contact stage of Koseoglu in a fixed bed arrangement, as suggested by Lamb, given that it is shown to be suitable for removing PNA compounds and can be arranged in a parallel manner such that one bed is active while another is being regenerated, allowing for continuous, uninterrupted operation (see col. 5, lines 9-24).
Regarding claim 2, Koseoglu discloses the process being applicable to hydrocarbon streams from refinery process units including hydroprocessing (see [0023]). Lamb specifically discloses unconverted oil from a hydrocracking process being subjected to the PNA removal (see col. 2, lines 12-31; col. 4, lines 64-68). Thus, applying an unconverted oil from a hydrocracking process to the process of Koseoglu is considered to be obvious to and amount to nothing more than routine experimentation for a person of ordinary skill in the art.
Regarding claim 3, Koseoglu discloses the carbon-containing material being in granulated or powdered form (solid particles) having a surface area of at least 100 m2/g (see [0040]), overlapping the claimed range.
Regarding claim 4, Koseoglu in view of Lamb does not explicitly disclose the claimed grain size of the carbon-containing bed. Nevertheless, it is considered that a person of ordinary skill in the art would determine the appropriate size of the carbon material which is the most effective in removing PNA compounds by routine experimentation. Absent a showing of criticality or unexpected results, the claimed grain size is not considered to patentably distinguish the instant claims over the cited prior art.
Regarding claims 5 and 6, Koseoglu discloses the process temperature on the carbon-containing material ranges from 20 to 200°C (see [0028], overlapping the claimed range.
Regarding claim 7, Koseoglu in view of Lamb does not explicitly disclose the linear velocity for carrying out the carbon-containing bed contact step. Nevertheless, it is considered that a person of ordinary skill in the art would determine by routine experimentation the optimum conditions, inducing linear velocity, for carrying out the carbon contact step which is associated with maximum removal of PNA compounds balanced with process efficiency. Absent a showing of criticality or unexpected results, the claimed linear velocity is not considered to patentably distinguish the instant claims over the cited prior art.
Regarding claims 8 and 9, Koseoglu discloses microfiltration membranes with a pore size ranging from 0.05 to 10 micrometers (see [0020]), overlapping the claimed ranges.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Koseoglu (US 2008/0105595) discloses activated carbon in a fixed bed or slurry column for removing PNA compounds (see Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371.  The examiner can normally be reached on Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Renee Robinson/Primary Examiner, Art Unit 1772